Citation Nr: 1021699	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  08-18 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
right radius and ulna styloid fracture residuals prior to 
November 28, 2007.

2.  Entitlement to an increased evaluation for fixation of 
right wrist at 20 degrees in radial deviation as residuals of 
fracture right radius and ulna styloid, currently rated as 50 
percent disabling.  

3.  Entitlement to an increased evaluation for residuals of a 
LI compression fracture, currently rated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from April 1954 to March 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating determinations of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Newark, New Jersey.  

In an April 2007 rating determination, the RO continued a 20 
percent disability evaluation for compression fracture L1 
residuals and a 10 percent disability evaluation for 
residuals of a fracture of the right radius and ulna styloid.  
The Veteran perfected both of these issues for appeal.  

In an August 2008 rating determination, the RO reclassified 
the Veteran's right wrist disability as fixation of right 
wrist at 20 degrees in radial deviation and assigned a 50 
percent disability evaluation with an effective date of July 
20, 2008.  A September 2008 rating decision assigned a 
temporary 100 percent rating under 38 C.F.R. § 4.30 from 
November 28, 2007, the 50 percent rating under Diagnostic 
Codes 5215-5214 from March 1, 2008, a temporary 100 percent 
rating under 38 C.F.R. § 4.30 from March 5, 2008, and the 
50 percent rating under Diagnostic Codes 5215-5214 from May 
1, 2008.  The Board's characterization of the issues 
involving the right wrist is a result of these actions. 

In the August 2008 rating determination, the RO also granted 
service connection for right lower radiculopathy and assigned 
a 40 percent disability evaluation with an effective date of 
July 20, 2008.  The Veteran filed a notice of disagreement 
with the assigned disability evaluation and a statement of 
the case was issued in September 2009.  The claims file does 
not contain a subsequent substantive appeal.  As such, this 
issue is not properly before the Board and will not be 
addressed.  


FINDINGS OF FACT

1.  Range of motion akin to that of ankylosis of the right 
wrist prior to November 28, 2007, was not shown, even when 
considering factors such as weakened movement, excess 
fatigability, incoordination, flare-ups, or pain.

2.  The Veteran underwent right wrist fusion surgery on 
November 28, 2007.  

3.  Throughout the course of the appeal, the Veteran's 
residuals of a LI compression fracture did not result in 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months, 
and there was no evidence of forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation in 
excess of 10 percent for the service-connected right radius 
and ulnar styloid fracture residuals prior to November 28, 
2007 were not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 
5214, 5215 (2009).

2.  The criteria for a rating higher than 50 percent for 
fixation of right wrist at 20 degrees in radial deviation as 
residuals of right radius and ulna styloid fractures have not 
been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5214, 5215.

3.  The criteria for an evaluation in excess of 20 percent 
for residuals of a LI compression fracture based upon 
limitation of motion or incapacitating episodes have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, 
Diagnostic Codes 5003, 5235 to 5243 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluations

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are, however, appropriate for an increased 
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, 
flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 
see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 
38 C.F.R. § 4.59.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.).  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups.  Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  Note (1) to Diagnostic Code 5003 states that the 
20 and 10 percent ratings based on X-ray findings, above, 
will not be combined with ratings based on limitation of 
motion.  Id.



Right Wrist

Limitation of the wrist is rated under Diagnostic Code 5215.  
Palmar flexion limited in line with the forearm warrants a 10 
percent rating.  Dorsiflexion less than 15 degrees warrants a 
10 percent rating.  DC 5215 does not provide for a rating in 
excess of 10 percent.

Under Diagnostic Code 5214, a 50 percent rating is assigned 
for ankylosis of the major wrist when ankylosis is 
unfavorable, in any degree of palmar flexion, or with ulnar 
or radial deviation.  A 40 percent rating is assigned for 
ankylosis of the major wrist when there is ankylosis in any 
other position except favorable.  A 30 percent rating is 
assigned for ankylosis of the major wrist that is favorable 
in 20 degrees to 30 degrees dorsiflexion.  Extremely 
unfavorable ankylosis will be rated as loss of use of the 
hands under Diagnostic Code 5125.  38 C.F.R. § 4.71a, 
Diagnostic Code 5214.

Under 38 C.F.R. § 4.71, Plate I, the standard range of motion 
for the wrist is extension from 0 to 70 degrees, palmar 
flexion from 0 to 80 degrees, forearm pronation 0 to 80 
degrees, forearm supination 0 to 85 degrees, ulnar deviation 
from 0 to 45 degrees, and radial deviation from 0 to 20 
degrees.

At the time of an October 2006 VA examination, the Veteran 
reported having right wrist pain and abnormal motion.  There 
was no locking, giving way, weakness, false joint, or 
instability.  The Veteran did have limited motion and 
stiffness.  The condition was noted to affect the joint 
motion.  The Veteran was found to be right hand dominant.  

Physical examination revealed ulnar deviation as follows:  
Active range of motion was from 0 to 30 degrees with pain 
throughout motion.  Passive range of motion was also from 0 
to 30 degrees.  There was no additional loss of motion with 
repetitive use.  Radial deviation range of motion testing 
revealed active and passive range of motion from 0 to 20 
degrees.  There was no loss of motion with repetitive motion.  
Dorsiflexion (extension) range of motion was from 0 to 30 
degrees with pain beginning at 20 degrees.  There was no 
additional loss of motion with repetitive use.  Palmar 
flexion range of motion was from 0 to 50 degrees, both active 
and passive.  There was also no additional loss of motion 
with repetitive use.  

X-rays done in May 2005 were noted to have revealed 
degenerative joint disease of the wrist with ulnar cyst and 
old ununited avulsion fractures of the distal radius and 
ulnar styloid process.  A diagnosis of right wrist radial and 
ulnar styloid fractures, ununited, with degenerative joint 
disease of the wrist, was rendered.  The examiner indicated 
that this had a mild effect on chores and moderate effect on 
exercise and recreation.  It had no effect on shopping, 
recreation, traveling, feeding, bathing, dressing, toileting, 
or grooming.  

At the time of a November 2006 VA outpatient visit, the 
Veteran was noted to have a thickened right wrist with 
limited range of motion.  During a February 2007 visit, the 
Veteran was found to have a deformity of the right wrist due 
to the old fracture and pain on motion with tenderness to the 
touch.  An assessment of status post right wrist fracture was 
made.  In June 2007, the Veteran was again found to have 
limited range of motion for the wrist in flexion and 
extension and tenderness over the dorsal aspect.  An 
assessment of status post fracture and deformity of the right 
wrist was made.  In September 2007, the Veteran was again 
noted to have a right wrist fracture deformity and limited 
range of motion.  

In October 2007, the Veteran was seen with complaints of 
chronic right wrist pain.  He complained of pain with even 
light activities.  The pain was localized to the wrist.  
Physical examination performed at that time revealed 25 
degrees of dorsiflexion, 5 degrees of volar flexion, full 
pronation, and supination in prominence.  Swelling was noted 
ulnarly and dorsally.  He had good mobility in the fingers 
and thumb.  Phalen test was positive for carpal tunnel.  
Mildly decreased sensation was noted in the thumb.  X-rays of 
the wrist showed advanced radial carpal arthritis also 
involving the mid carpal joint.  It was the physician's 
assessment that the Veteran had end stage osteoarthritis of 
the right wrist.  

On November 28, 2007, the Veteran underwent surgery to have 
his right wrist fused and for carpal tunnel release.  
Preoperative diagnoses were osteoarthritis of the right wrist 
and right carpal tunnel syndrome.  The procedures performed 
were fusion with internal fixation right wrist and right 
carpal tunnel release.  

At the time of a January 2008 VA outpatient visit, the 
Veteran's right wrist was noted to be fused.  

At the time of a July 2008 VA examination, the Veteran was 
noted to have undergone a right wrist fusion in 2007 with 
improvement in pain following the surgery.  His only 
complaint was mild pain on the dorsal aspect of the hand with 
numbness.  

Physical examination of the wrist revealed that it was fixed 
at 20 degrees of radial deviation.  There was mild tenderness 
to palpation on the dorsal aspect of the hand around the 
distal portion of the incision.  Mild impaired sensation was 
also noted at the distal portion of the incision.  The 
incision measured 9 cm. x .3 cm. and was nicely healed.  
Following five repetitions of finger range of motion, the 
pain and range of motion on the dorsal aspect of the hand 
remained the same.  There was no evidence of fatigue, 
weakness, or lack of endurance.  A diagnosis of chronic right 
hand pain and numbness status post right wrist fusion, pain 
likely secondary to strain, was rendered.  

Prior to November 28, 2007, when the Veteran had wrist 
surgery, the Board notes that under Diagnostic Code 5215, the 
maximum rating allowed for disability resulting from 
limitation of motion of the wrist was 10 percent.  This 
rating is applicable when there is limitation of motion of 
the wrist with dorsiflexion less than 15 degrees or with 
palmar flexion limited in line with the forearm.  Since the 
Veteran was receiving the maximum 10 percent rating, an 
increased rating under this provision was not possible.  As 
the file contains no evidence of ankylosis (favorable or 
unfavorable) prior to November 28, 2007, a higher rating was 
not possible under Diagnostic Code 5214. 

The Veteran has been assigned temporary 100 percent ratings 
under 38 C.F.R. § 4.30 from November 28, 2007 to March 1, 
2008 and from March 5, 2008 to May 1, 2008.  The current 50 
percent rating has been in effect from the termination of the 
temporary total rating on March 1, 2008.  Thus, the Veteran's 
right wrist disability has been assigned at least a 50 
percent rating - if not higher - from the date of the surgery 
in November 2007.  The criteria for a 50 percent disability 
evaluation for fixation of right wrist at 20 degrees in 
radial deviation as residuals of right radius and ulna 
styloid fractures have been met since the date of the 
Veteran's surgery.  At that time, the Veteran was noted to 
have undergone a fusion of his right wrist.  A right wrist 
fusion was again noted at the time of a January 2008 VA 
outpatient visit.  Therefore, a 50 percent evaluation is 
warranted from the date of the surgery.  As this is the 
highest disability evaluation that may be assigned under the 
applicable regulations, the factors set forth in DeLuca are 
not for application.  

Lumbar Spine

Diseases and injuries to the spine are to be evaluated under 
diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine.				
	100

Unfavorable ankylosis of the entire thoracolumbar spine 	
		50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine 								40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine 			
					30

Forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; 
or, muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis					
					20

Forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height 			10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months				
					60

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months						40

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months					20

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months					10

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.


Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating for Formula and Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

As noted above, the Board will not address the neurological 
impairment resulting from the L1 fracture residuals as it is 
not properly before the Board.  

A May 2006 MRI showed broad based disc bulge at L3-4 and L4-5 
levels causing severe spinal stenosis and mild spinal 
stenosis at the level of L1-2 and L2-3 with neuroforaminal 
stenosis at L3-4 and bilaterally at L5-S1, with no herniated 
disc.  

An August 2006 CT scan of the lumbar spine showed 
degenerative changes mostly L3 through S1 and vacuum disc 
phenomenon and mild impingement on the neural foramina on L4-
5 and L3-4.  

In a September 2006 report, B. Rosenblum, M.D., indicated 
that the Veteran had back pain radiating to his legs.  The 
pain was fairly constant and occurred many times per day.  
Standing and sitting for long periods of time exacerbated the 
pain, while lying on the floor and using anti-inflammatory 
medications and analgesics relieved the pain.  A MRI of the 
lumbar spine was consistent with lumbar canal stenosis.  
Physical examination revealed loss of lumbar lordosis.  

At the time of an October 2006 VA examination, the Veteran 
reported having low back pain which had become progressively 
worse.  He had been undergoing chiropractic care with fair 
results.  There was no history of urinary incontinence, 
urinary urgency, urinary retention requiring catheterization, 
urinary frequency, nocturia, fecal incontinence, 
constipation, erectile dysfunction,  numbness, paresthesia, 
leg or foot weakness, falls, unsteadiness, visual 
dysfunction, or dizziness.  

There was also no history of fatigue, decreased motion, or 
spasms.  The Veteran did have a history of weakness, 
stiffness, and pain.  The pain was in the low back and was 
constant and moderate in nature.  The pain occurred anywhere 
from one to six days per week.  There were no flare-ups.  
There was no limitation with walking.  

Physical examination revealed no spasm, atrophy, guarding, or 
weakness on the left or right.  There was pain with motion 
and tenderness on the left and right.  There was no muscle 
spasm, localized tenderness, or guarding, severe enough to be 
responsible for abnormal gait or abnormal spinal contour.  
Inspection of the spine revealed normal posture, head 
position, and gait type.  There was symmetry in appearance.  
There was no Gibbus, kyphosis, list, lumbar flattening, 
lumbar lordosis, scoliosis, or reverse scoliosis.  Motor 
examination was 5/5 on the left and right for hip flexion, 
hip extension, knee extension, ankle dorsiflexion, ankle 
plantar flexion, and great toe extension.  Muscle tone was 
normal and there was no atrophy.  

Range of motion was as follows:  flexion from 0 to 80 
degrees, both active and passive, with pain beginning at 20 
degrees and ending at 50 degrees.  There was no pain with 
repetitive use and no additional loss of motion with 
repetitive use.  Extension was from 0 to 20 degrees, both 
active and passive, with no pain.  There was no pain with 
repetitive use and no additional loss of motion with 
repetitive use.  Left lateral flexion was from 0 to 10 
degrees, both active and passive, with no pain.  There was no 
pain with repetitive use and no additional loss of motion 
with repetitive use.  Left lateral rotation was from 0 to 20 
degrees, both active and passive, with no pain.  There was no 
pain with repetitive use and no additional loss of motion 
with repetitive use.  Lasegue's sign was negative.  

The examiner rendered a diagnosis of lumbar spine 
degenerative joint disease with foraminal narrowing and a 
history of L1 compression fracture.  The examiner indicated 
that the Veteran was not employed as he had retired as a 
harbor pilot in 1991 due to age/duration of work.  There were 
no effects on the daily activities.  

VA treatment records covering the time period from 2006 
through 2007 noted continued complaints of back discomfort.  

At the time of a July 2008 VA neurological examination, the 
Veteran reported that the low back pain was fairly constant 
and of a moderate degree, with pain being in the 5/7-10 
range.  He also reported having spasms in the lower back.  
Sitting for a long period of time, standing, and walking 
aggravated the pain.  Motor strength was 5/5 for the lower 
extremities.

At the time of a July 2008 VA orthopedic examination, the 
Veteran reported having persistent back pain that had 
worsened over time.  The pain was constant and averaged 3/10.  
It was aggravated by standing and walking but bending forward 
helped relieve the pain.  The Veteran had had numerous 
epidural injections with good pain relief.  He was noted to 
have retired as a harbor navigator in 1992 and was 
independent with his activities of daily living.  There were 
no reports of additional limitation of motion following 
repetitive use or during flare-ups.  The Veteran did not 
report an incapacitating episode in the past twelve months.  

Physical examination of the lumbar spine revealed no gross 
deformity.  There was tenderness with palpation over the 
lower portion of the lumbar paraspinal.  Flexion was from 0 
to 90 degrees without pain, extension was from 0 to 10 
degrees with pain throughout.  Lateral bending was from 0 to 
20 degrees, bilaterally, with pain at the end of range of 
motion.  Rotation was from 0 to 25 degrees, bilaterally, with 
pain at the end of range of motion.  Range of motion remained 
the same after five repetitions.  There was no evidence of 
fatigue, weakness, or lack of endurance.  Straight leg 
raising and Patrick test were negative, bilaterally.  Muscle 
strength was 5/5 in the lower extremities.  A diagnosis of 
lumbar spinal stenosis and right lumbar radiculopathy was 
rendered.  

As for an evaluation in excess of 20 percent at any point 
throughout the entire appeal period, the Board notes that the 
above evidence demonstrates that the Veteran was able to flex 
his spine to 80 and 90 degrees at the time of his October 
2006 and July 2008 VA examinations, even with consideration 
of pain.  There have been no ranges of motion reported that 
have been close to 30 degrees of flexion.  There have also 
been no reports or findings of incapacitating 
episodes/physician prescribed bed rest, as defined in the 
regulation, totaling 4 weeks over any 12 month period 
throughout the course of the appeal. 

The competent medical evidence reflects consideration of the 
Veteran's complaints of pain, weakness and fatigability by 
medical professionals.  The Veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the Veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 20 percent for limitation of motion 
based upon the appropriate codes governing limitation of 
motion.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service- 
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1). (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

The Veteran's service-connected low back and right wrist 
disabilities and their manifestations, as discussed above, 
are contemplated in the rating schedule.  Moreover, the 
Veteran reported that he retired in 1992 not as a result of a 
disability.  The disabilities have also not required any 
recent periods of hospitalization.  No other exceptional 
factors have been reported. 

As such, the criteria for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 
38 C.F.R. § 3.159 has been amended to eliminate the 
requirement that VA request that a claimant submit any 
evidence in his or her possession that might substantiate the 
claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

As to the claims for increased evaluations, the Board notes 
that the Veteran's status has been substantiated.  The Board 
observes that in an August 2006 letter, the RO provided the 
Veteran with notice that informed him of the evidence needed 
to substantiate his claim.  The letter also told him what 
evidence he was responsible for obtaining and what evidence 
VA would undertake to obtain.  The letter further told him to 
submit relevant evidence in his possession.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this case, the Veteran was provided with notice as to the 
disability rating and effective date elements of the claim in 
August 2006 and September 2008 letters.  

VA has a duty to assist a veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, all evidence necessary to decide this claim has been 
obtained.  No other relevant records have been identified.  
The Veteran has also been afforded several VA examinations.  
The Veteran's history and as well as the necessary findings 
to properly rate the Veteran's disabilities were set forth in 
the examination reports.  As such, the VA examinations 
performed in conjunction with the Veteran's claim are deemed 
to be adequate to properly decide the Veteran's current 
appeal.  

The Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements and arguments presented 
by the representative organization and his ability to testify 
at a hearing is so desired.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  Based upon the foregoing, the 
duties to notify and assist the Veteran have been met, and no 
further action is necessary to assist the Veteran in 
substantiating this claim.  




ORDER

An evaluation in excess of 10 percent for right radius and 
ulnar styloid fracture residuals prior to November 28, 2007, 
is denied.

An evaluation in excess of 50 percent for fixation of right 
wrist at 20 degrees in radial deviation as residuals of 
fracture right radius and ulna styloid from March 1 to 4, 
2008 and since May 1, 2008 is denied.  

An evaluation in excess of 20 percent for residuals of a LI 
compression fracture based upon limitation of motion or 
incapacitating episodes is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


